DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed November 10, 2020.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,652,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims 1 and 12 of the patent recite a fingerprint signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal  of claim 1 of instant application with the fingerprint of claim 12 of the patent.  A person of ordinary skill in the art would have been motivated to do this to specify the signal and prevent digital tampering of the signal. 
10,652,170 and as such are unpatentable over obvious type double patenting.
	Similarly, Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of United States Patent No. 10,855,627.   
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Nos. 10,614,122 and 10,600,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claims 1 and 14  of the instant application and thus anticipate the claims of the instant application.  Claims 1 and 12 of the patent do not recite a association in memory.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of claim 1 of instant application with the memory of claims 1 and 10of the patent.  A person of ordinary skill in the art would have been motivated to do this to organize content information in the system. 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such 

Claims 1-3, 5-9, 14-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gainsboro et al., US Pub 20070071206, hereinafter Gainsboro, and in view of Jones et al., US Pub 20070198267, hereinafter Jones. 

As per claim 1, Gainboro teach a system to modify computer program output (“menu may be used by users to mark conversation segments felt to meet the indicated criteria” [0226]), comprising:
a data processing system having one or more processors and memory to:
receive, from a computing device, a digital file (“conversation database”, “recorded conversations”) corresponding to a first acoustic signal carrying voice content (“audio signals”) detected by a microphone of the computing device, the first acoustic signal converted to the digital file by an analog to digital converter of the computing device (“converting spoken words to text phonemes (speech recognition)” [0019], “audio and/or text conversation databases”, “recorded conversations” [0040], “conversation database”, “recorded audio files” [0145], “audio signals generated at microphone 2002 are amplified by amplifier 2003 and converted to digital audio signals by analog-to-digital converter”, “digital audio signal”  [0219] [0221]);
select, responsive to the voice content of the digital file (“conversation database”, “recorded conversations”, “a database of summary information”), a computer program comprising a chatbot (“speech recognition software”) from a plurality of computer programs 
identify, via the chatbot based on the voice content of the digital file, a dialog data structure (“conversation database for instances”, “diarization”) comprising a placeholder field (“mark conversation segments”) (“segmenting speech by participant (a process also sometimes herein and elsewhere referred to as diarization) within a monitored conversation”, “LVCSR or iteratively self-improving LVCSR” [0039], “segmenting speech by individual, and to improve the searchability of databased of recorded and/or text-converted conversations by storing prosody information which is correlated with audio and/or text information, enabling searching audio and/or text conversation databases for emotional criteria” [0040], “speech recognition software may be used to process”, “speed processing” [0224], “to mark conversation segments felt to meet the indicated criteria”, “search it conversation database for instances” [0226] [0040], “statistical criteria” [0123], “stricter conversation participant identification criteria” [0135]);
generate, responsive to identification of the placeholder field (“mark conversations segments”) in the dialog data structure, a request for content (“search”, “searching”) in a parameterized format (“segmenting speech”, “criteria”, “emotional criteria”) configured for a 
transmit the request for the content to a content selection component of the data processing system (“rapidly find the portions of the recording that may be of most relevance or interest” [0040], “audio is delivered for human transcription”, “via the Internet in the form of sound files to transcriptionists in remote locations such as India”, “remote personnel to manually verify speech segment diarization boundaries within multiparty conversations processed” [0193]);
select, via a content selection process (“criteria”) responsive to the request (“a query”, “search”), a content item for insertion into the placeholder field (“mark conversation segments”) of the dialog data structure, the content item in the parameterized format configured for the parametrically driven text to speech technique (“a query could be done” [0140], “search for temporal/emotional patterns in a conversation” [0142], “segmenting speech by participant (a process also sometimes herein and elsewhere referred to as diarization) within a monitored conversation”, “LVCSR or iteratively self-improving LVCSR” [0039], “to mark 
provide, to the chatbot, the content item in the parameterized format (“segmenting speech”, “criteria”, “emotional criteria”) selected via the content selection process to cause the computing device to perform the parametrically driven text to speech technique (“text-to-speech conversion”, “diarization”) to generate a second acoustic signal (“conversational database”) corresponding to the dialog data structure modified with the content item (“text-to-speech conversion of electronically monitored conversations”, “by segmenting speech by participant (a process also sometimes herein and elsewhere referred to as diarization) within a monitored conversation”, “LVCSR or iteratively self-improving LVCSR” [0039], “segmenting speech by individual, and to improve the searchability of databased of recorded and/or text-converted conversations by storing prosody information which is correlated with audio and/or text information, enabling searching audio and/or text conversation databases for emotional criteria” [0040], “speech recognition software may be used to process”, “speed processing” [0224], “to mark conversation segments felt to meet the indicated criteria”, “search it conversation database for instances” [0226] [0040], “statistical criteria” [0123], “stricter conversation participant identification criteria” [0135], “segmenting speech by participant (a process also sometimes herein and elsewhere referred to as diarization) within a monitored conversation”, “LVCSR or iteratively self-improving LVCSR” [0039], “to mark conversation 
Gainboro does not teach the voice content of the digital file and a sensor of a computing device features, but in a similar field of endeavor Jones teach:
select, responsive to the voice content of the digital file (“waveform files”, “digital waveform data”), a computer program comprising a chatbot (“speech recognition client”) from a plurality of computer programs comprising chatbots for execution (“voice user interface software including voice applications 14, speech recognition client and server 16, and a text-to-speech (TTS) application 18” [0051] [0064], “one or more voice processing boards manufactured by Dialogic Corporation” [0059], “stored in a digital waveform format”, “waveform files comprise pre-compiled digitized waveforms [] stored as audio files (e.g., .wav files)” [0061], “voice input 86 is converted into a digital waveform data that is passed to the voice recognition client” [0063] [0062] [0070] [0073] [0076] [0078]);
(claim 14) detecting, by a sensor of a computing device (“waveform file”, “digital waveform format”), a first image comprising visual content (“waveform format”) (“digitized voice waveform data and processes it to determine the voice commands of the user” [0009] [0059], “video conferences and classrooms” [0017], “pre-compiled digitized waveforms corresponding to respective system prompts and stored as audio files (e.g., .wav files)” [0061], “data derived from audio and video information” [0153]);
(claim 14) selecting (“determine the voice commands”), responsive to the visual content of the digital file (“digitized voice waveform data and processes it to determine the voice commands of the user” [0009] [0059]); and

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to readily recognize the advantage of modifying Gainsboro’s system that provides the user “products and services available which use Large-Vocabulary Continuous Speech Recognition (LVCSR) speech-to-text conversion” (Gainsboro [0015]) and “automated call monitoring with innovative features which will allow call reviewers and prison officials a high degree of accuracy in pinpointing phone calls which inmates make to non-allowed parties” (Gainsboro [0035]) with the features of Jones’s system to provide “access to data via a voice interface” (Jones [0008]), “speech processing server receives digitized voice waveform data and processes it to determine the voice commands of the user” (Jones [0009]) and “access capability is facilitated by voice user interface software including voice applications 14, speech recognition client and server, and a text-to-speech (TTS) application” (jones [0051]).   A person of ordinary skill in the art would have been motivated to do this because “it may for instance be desirable to detect when an inmate is giving orders or threatening someone” (Gainsboro [0013]) and “where optimized use of computational resources is desirable (for instance for economic reasons), automatic periodic voice verification may be used instead of 

As per claims 2 and 15, Gainboro does not teach via a lookup in a data repository feature, but in a similar field of endeavor Jones teach comprising the data processing system to: 
determine, based on an identifier of the computing device and via a lookup (“retrieved from”, “lookup”) in a data repository (“voice database”, “lookup table”), that the computing device is authorized to access (“authentication”) the computer program comprising the chatbot (“logging into the enterprise data system [] with an enterprise user ID and password retrieved from voice database 20 during the user authentication” [0072], “authentication”, “optionally looking up the enterprise system user identification and password in a lookup table that maps voice system USER_IDs to enterprise system USER_IDs” [0132]); and
select the computing program comprising the chatbot responsive to the determination that the computing device is authorized to access the chatbot (“navigation context” [0068] [0074] [0076] [0133]).

As per claims 3 and 16, Gainboro do not teach natural language processing to identify feature, but in a similar field of endeavor Jones teach comprising:
the chatbot configured to use a natural language processing technique to identify the dialog data structure responsive to the digital file (“natural language” [0009] [0081] [0082] [0083] [0084]).



As per claim claims 5 and 18, Gainboro do not teach natural language processing to identify feature, but in a similar field of endeavor Jones teach comprising the data processing system to:
use a natural language processing technique to process the dialog data structure and identify a portion (“prompt text”) of the dialog data structure at which to insert (“insert”, “embedded”) the placeholder field (“prompt text embedded with slots in which data are inserted and used, wherein the text strings are defined by a grammar syntax language” [0090] [0081] [0087] [0088]); and 
insert the placeholder field at the portion of the dialog data structure ([0090]).
As per claims 6 and 19, Gainboro do not teach natural language processing to identify feature, but in a similar field of endeavor Jones teach comprising the data processing system to:
use a natural language processing technique to identify a grammar and syntax of the dialog data structure (“text strings comprising prompt text embedded with slots in which data are inserted and used, wherein the text strings are defined by a grammar syntax language” [0090]);

provide, to the chatbot (“submitted to TTS server”), the dialog data structure comprising the placeholder field (“a text-to-speech (TTS) server” [0053] [0081], “prompt text embedded with slots in which data are inserted and used, wherein the text strings are defined by a grammar syntax language”, “the entire text string is submitted to TTS server” [0090]).
As per claims 7 and 20, Gainsboro teach comprising the data processing system to:
generate a second dialog data structure comprising a second placeholder field (Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.);  
compare the second placeholder field with the placeholder field (Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.);
determine, based on the comparison, to generate a second request for second content in the parameterized format (Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.); and


As per claim 8, Gainboro teach comprising the data processing system to:
generate a second dialog data structure comprising a second placeholder field (Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.);
compare the second placeholder field with the placeholder field (Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.); and
determine, based on the comparison, to insert the content item selected for insertion in the first placeholder into the second placeholder field of the second dialog data structure (“to 
As per claim 9 claim 9, Gainsboro teach comprising the data processing system to:
generate a second dialog data structure comprising a second placeholder field (Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.);
compare the second placeholder field with the placeholder field (Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.);
determine, based on the comparison, not to request a second content item (“meet the indicated criteria”) for the second placeholder field of the second dialog data structure (“to mark conversation segments felt to meet the indicated criteria”, “search it conversation database for instances” [0226], “segmenting speech by individual, and to improve the searchability of databased of recorded and/or text-converted conversations by storing prosody 
reuse the content item selected for the placeholder field for insertion into the second placeholder field of the second dialog data structure (“to mark conversation segments felt to meet the indicated criteria”, “search it conversation database for instances” [0226], “segmenting speech by individual, and to improve the searchability of databased of recorded and/or text-converted conversations by storing prosody information which is correlated with audio and/or text information, enabling searching audio and/or text conversation databases for emotional criteria” [0040].  Note:  It would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize that the content item inserted at the second placeholder field is a duplication of the same content item inserted at a first placeholder field.  MPEP 2144.04 VI.).

Claims 4 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gainsboro and Jones, as applied to claims 1 and 14 above, and further in view of Lyren et al., US 9584946, hereinafter Lyren.

As per claims 4 and 17, Gainboro and Jones do not teach a tag that identifies the placeholder field and metadata of the placeholder field features, but in a similar field of 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to readily recognize the advantage of modifying Gainsboro’s and Jones’s system that provides the user “products and services available which use Large-Vocabulary Continuous Speech Recognition (LVCSR) speech-to-text conversion” (Gainsboro [0015]) and “automated call monitoring with innovative features which will allow call reviewers and prison officials a high degree of accuracy in pinpointing phone calls which inmates make to non-allowed parties” (Gainsboro [0035]) with the features of Lyren’s system to provide “processes an audio input through an audio diarization system that performs one or more detecting, segmenting, and clustering the audio input” (Lyren col 2 lines 10-20) and “audio can have many different sources” (Lyren col 22 lines 61-67).. 
A person of ordinary skill in the art would have been motivated to do this because “the audio input is separated into two or more audio segments, channels, or tracks based on, for example, speech or voices, music, voice, or other desired to be filtered or convolved” (Lyrens col 11 lines 41-46) and “a user at a cocktail party desires to concentrate on a particular one of the voices and can disregard the others and his HPED assists in realizing the ‘cocktail party effect’ “ (Lyrens col 15 lines 23-31).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gainsboro and Jones, as applied to claim 1 above, and further in view of Datta et al., US Pub 20070079331, hereinafter Datta.
As per claim 11, Gainboro and Jones do not teach the content item for insertion based on a plurality of digital files feature, but in a similar field of endeavor Datta teach comprising the data processing system to:
select, via the content selection process, the content item for insertion based on a plurality of digital files corresponding to the computing device (“new derivative files”, “data files”, “distinct files” [0053] [0140]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to readily recognize the advantage of modifying Gainsboro’s and Jones’s system that provides the user “products and services available which use Large-Vocabulary Continuous Speech Recognition (LVCSR) speech-to-text conversion” (Gainsboro [0015]) and “automated call monitoring with innovative features which will allow call reviewers and prison officials a high degree of accuracy in pinpointing phone calls which inmates make to non-allowed parties” (Gainsboro [0035]) with the features of Datta’s system to provide “deploying and tracking advertisements across a video game network” (Datta [0017]) and “authoring new derivate files reflecting both advertisement information and digital content/advertising programs), the embedding of metadata in the digital contents or the implementation of object oriented programming wherein certain data files (e.g., digital contents/advertisement programs) call upon other distinct files” (Datta [0053]). 
.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gainsboro and Jones, as applied to claim 1 above, and further in view of Orr et al., US Pub 20160378747, hereinafter Orr.
As per claim 12, Gainboro and Jones do not teach play the content item with an acoustic fingerprint corresponding to the chatbot feature, but in a similar field of endeavor Orr teach comprising the computing device to:
play the content item with an acoustic fingerprint corresponding to the chatbot (“song is playing”, “generating an acoustic fingerprint from the streaming audio” [0256] [0087] [0219]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to readily recognize the advantage of modifying Gainsboro’s and Jones’s system that provides the user “products and services available which use Large-Vocabulary Continuous Speech Recognition (LVCSR) speech-to-text conversion” (Gainsboro [0015]) and “automated call monitoring with innovative features which will allow call reviewers and prison officials a high degree of accuracy in pinpointing phone calls which inmates make to non-allowed parties” (Gainsboro [0035]) with the features of Orr’s system to provide “discovering media based on a nonspecific unstructured natural language request” (Orr [0005]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457